Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0070] refers to “radiation area 1301” however there is no item number 1301 in Fig. 6A.  
It appears to the Examiner that either paragraph [0070] should instead refer to “radiation area [[1301]] 2801“ which is consistent with Fig. 6A, or that the item number “2801” in Fig. 6A should be changed to “1301” which is consistent with paragraph [0070].
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


It is not clear whether claim 3 should depend from claim 2 instead of from claim 1, or whether claim 3 should instead recite:  ”[[the]] a first surface of the housing”, or whether claim 3 should instead recite: “the [[first]] surface”.
The Examiner believes that claim 3 is intended instead recite:  ”[[the]] a  first surface of the housing”.
In order to expedite prosecution, claim 3 is construed as such.

Claim 6 recites the limitation: "the ceramic film" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
It is not clear whether claim 6 should depend from claim 5 instead of from claim 1, or whether claim 6 should instead recite:  ”[[the]] a  ceramic film”, or whether claim 6 should instead recite:  ”the ceramic [[film]] layer”.
The Examiner believes that claim 6 is intended to recite: ”[[the]] a  ceramic film” and in order to expedite prosecution, claim 6 is construed as such.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (US 6,266,020, “Chang”).

Regarding claim 1, Chang anticipates An electronic device comprising: a housing including a first portion having a first permittivity (Figs. 2-4, col. 2, lines 47-58; upper cover 20 and lower cover 30 form an electronic device comprising housing, the lower cover 30 has a first portion proximate to the antenna circuit 35 which is a first portion which inherently has a first permittivity); 
a circuit board disposed in the housing, the circuit board having a communication module disposed on a surface of the circuit board configured to face the first portion (Figs. 2-4, col. 2, line 63 - col. 3, line 10; the main electronic circuit board 40 is a circuit board disposed in the upper cover 20 and lower cover 30, the portion of the matching electric circuit board layer 60 which includes the connecting points 37, 44 is a communication module disposed on a surface of the main electronic circuit board 40 configured to face the first portion); 
and a ceramic layer formed between the circuit board and the first portion to cover the communication module (Figs. 2-4, col. 2, line 63 - col. 3, line 10; the ceramic layer 50 is formed between the main electronic circuit board 40 and the first portion of the lower cover 30 to cover the connecting points 37, 44), 
wherein the first portion and the ceramic layer together form a second permittivity different from the first permittivity (Figs. 2-4, col. 2, line 63 - col. 3, line 10; the combination of the first portion of the lower cover 30 and the ceramic layer 50 inherently has a second permittivity, and the second permittivity is inherently different than the permittivity of the first portion of the lower cover 30 by itself .

Regarding claim 2, Chang anticipates The electronic device of claim 1, wherein the housing includes a first surface configured to face in a first direction, a second surface configured to face in a second direction opposite to the first direction, and a third surface configured to surround a space between the first surface and the second surface (Figs. 2-4, col. 2, line 43 - col. 3, line 10; the upper cover 20 includes a first surface facing a front direction, the lower cover 30 includes a second surface facing in a rear direction, and side surfaces which surround a space between the front and rear facing surfaces), 
wherein the electronic device further comprises a display disposed between the first surface and the circuit board and configured to face in the first direction (Figs. 2-4, col. 2, line 43 - col. 3, line 10; the upper cover 20 includes a screen area 22 disposed between the first surface and the main electronic circuit board 40 and configured to face in the front or first direction), 
and wherein the first portion includes at least part of the second surface (Figs. 2-4, col. 2, line 43 - col. 3, line 10; the first portion of the lower cover 30 includes at least a part of the rear or second surface).

Regarding claim 3, Chang anticipates The electronic device of claim 1, further comprising: a display disposed between [[the]] a first surface of the housing  and the circuit board, wherein the display is visually exposed through the first surface of the housing (Figs. 2-4, col. 2, line 43 - col. 3, line 10; the upper cover 20 includes a screen area 22 disposed between the first surface and the main electronic circuit board 40, wherein the display area is visually exposed through the front or first surface Examiner’s note: see the 112 rejection above for an explanation of the construction of this limitation.).

Regarding claim 4, Chang anticipates The electronic device of claim 1, wherein the ceramic layer is formed on an inner surface of the first portion of the housing by coating (Figs. 2-4, col. 2, line 43 - col. 3, line 10; the ceramic layer 50 is formed on an inner surface of the first portion of the lower cover 30,  Examiner’s note: the limitation “is formed…by coating” is a process limitation in a product claim and is treated in accordance with MPEP 2113.  As this process limitation uses a product structure that is the same as the product of  Chang, this claim limitation is therefore anticipated by Chang).

Regarding claim 8, Chang anticipates The electronic device of claim 1, wherein the circuit board includes a main circuit board having one or more electrical elements disposed thereon and an antenna board having the communication module disposed thereon (Figs. 2-4, col. 2, line 43 - col. 3, line 10; the main electronic circuit board 40 has electrical elements disposed thereon, and the matching electric circuit board layer 60 is an antenna board having the connecting points 37, 44 disposed thereon), 
and wherein the antenna board is formed on at least part of a periphery of an inner surface of the housing (Figs. 2-4, col. 2, line 43 - col. 3, line 10; the matching electric circuit board layer 60 is formed on at least part of a periphery of an inner surface of the lower cover 30).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chang as applied to claim 1 above, in view of Maeda et al. (US 4,751,146, “Maeda”).

Regarding claim 5, Chang discloses the claimed invention as applied to claim 1, above.
Chang does not disclose the ceramic layer includes a ceramic film including a coating surface coated with a ceramic material.
	Maeda discloses the ceramic layer includes a ceramic film including a coating surface coated with a ceramic material (Fig. 14, col. 15, line 14-col. 16, line 21, col. 22, lines 33-36; ceramic film 10 is a ceramic material which is spray coated onto the surface of a plate to be coated).
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Chang’s electronic device housing with Maeda’s ceramic film in order to provide excellence in heat resistance, thermal conductivity, mechanical strength, impact strength, electrical insulating property and chemical durability as well as relative inexpensiveness and good processability, as suggested by Maeda at col. 16, lines 10-14.

Regarding claim 7, Chang in view of Maeda discloses the claimed invention as applied to claim 5, above.
Chang does not disclose the ceramic film further includes an adhesive surface opposite to the coating surface, and wherein the adhesive surface is attached to the first portion of the housing.
Maeda discloses the ceramic film further includes an adhesive surface opposite to the coating surface, and wherein the adhesive surface is attached to the first portion of the housing (Fig. 14, col. 15, line 14-col. 16, line 21, col. 22, lines 26-36; ceramic film 10 has an E-E resin 2 which is an adhesive surface opposite to the coating surface, which is attached to a plate).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Chang’s electronic device housing, as modified by Maeda, with Maeda’s adhesive surface opposite to the coating surface, in order to provide excellence in heat resistance, thermal conductivity, mechanical strength, impact strength, electrical insulating property and chemical durability as well as relative inexpensiveness and good processability, as suggested by Maeda at col. 16, lines 10-14.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chang as applied to claim 1 above, in view of Kang et al. (US 2015/0109170, “Kang”) and Maeda.


Chang does not disclose the communication module includes a first communication module and a second communication module, wherein [[the]] a ceramic film includes a first film disposed between the first communication module and the housing and a second film disposed between the second communication module and the housing (Examiner’s note: see the 112 rejection above for an explanation of the construction of this limitation.), and wherein the first film has a different permittivity from the second film.
Kang discloses the communication module includes a first communication module and a second communication module (Figs. 1, 4, 7, [0064]-[0067]; mobile communication module 112 is for communicating with a base station for voice and video communications, the wireless internet module 113 supports wireless internet access for the mobile terminal, and the short-range communication module 114 is for short-range communications such as Bluetooth).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Chang’s electronic device housing with Kang’s different communication modules in order for the mobile terminal to communicate with a base station for voice and video communications, have wireless internet access, and for short-range communications such as Bluetooth, as suggested by Kang at [0064]-[0067].
Chang discloses a ceramic layer formed between the circuit board and the first portion to cover the communication module.
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Chang’s device, as modified by Kang, by duplicating the ceramic layer for each communication module, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
[[the]] a ceramic film includes a first film (Fig. 14, col. 15, line 14-col. 16, line 21, col. 22, lines 33-36; ceramic film 10 is a first film.  Examiner’s note: see the 112 rejection above for an explanation of the construction of this limitation.), 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Chang’s electronic device housing, as modified by Kang, with Maeda’s ceramic film to replace each of Chang’s ceramic layers in order to provide excellence in heat resistance, thermal conductivity, mechanical strength, impact strength, electrical insulating property and chemical durability as well as relative inexpensiveness and good processability, as suggested by Maeda at col. 16, lines 10-14.
Maeda col. 16, lines 15-21, discusses that the thickness of the ceramic film can vary, thereby resulting in different permittivities depending on the thickness.
It would have been obvious matter of design choice to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed the first film has a different permittivity from the second film, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  A person of ordinary skill would have recognized that the different communication modules, e.g., voice/video, wifi-internet and Bluetooth, as disclosed by Kang, would each have different radio frequencies and signal strengths.  This would predictably cause an ordinary person to determine different permittivities in the respective ceramic films to achieve an optimum result.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 9, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chang as applied to claim 1 above, in view of DelloRusso, Jr. (US 2012/0180707, “DelloRusso”).

Regarding claim 9, Chang discloses the claimed invention as applied to claim 1, above.
Chang does not disclose at least part of the housing is formed of a composition containing a ceramic material and a metal compound.
DelloRusso discloses at least part of the housing is formed of a composition containing a ceramic material and a metal compound (Fig. 2, [0035]-[0036], [0056]; outer shell 201 is a housing formed of a composition of fire resistant ceramic fibers bonded to each other by an inorganic bond or a metal organic compound).
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Chang’s electronic device housing with DelloRusso’s outer shell housing in order to provide a fire resistant containment system comprising a lightweight portable box enclosure that can be easily moved from place to place, as suggested by DelloRusso at [0002].

Regarding claim 13, Chang discloses An electronic device comprising: a cover configured to form a first surface of the electronic device, the cover having a display area formed in at least part thereof (Figs. 2-4, col. 2, lines 43-58; upper cover 20 forms a first surface of the electronic device and has a screen area 22 formed at least in part thereof); 
a housing including a first portion configured to face the cover and a second portion configured to surround an interior space between the first portion and the cover (Figs. 2-4, col. 2, lines 47-58; the center portion of the lower cover 30 is a housing including a first portion near the antenna circuit 35, configured to face the upper cover 20, and the outside portion of the bottom surface of the lower cover 30, in combination with the side portions of the lower cover 30 which is a second portion configured to surround an interior space between the first portion and the upper cover 20), 
a communication module disposed in the interior space of the housing (Figs. 2-4, col. 2, line 63 - col. 3, line 10; the portion of the matching electric circuit board layer 60 which includes the connecting points 37, 44 is a communication module disposed in the interior space of the upper cover 20 and lower cover 30), 
the communication module including a radiating surface configured to face at least part of the second portion of the housing (Figs. 2-4, col. 2, line 63 - col. 3, line 10; the matching electric circuit board layer 60 is a radiating surface which faces the second portion of the housing); 
and a ceramic layer disposed between the at least part of the second portion of the housing and the radiating surface (Figs. 2-4, col. 2, line 63 - col. 3, line 10; the ceramic layer 50 is disposed between the portion of the bottom surface of the lower cover 30 of the housing and the radiating surface).
Chang does not disclose the housing being formed of a composition containing a ceramic material.
DelloRusso discloses the housing being formed of a composition containing a ceramic material (Fig. 2, [0035]-[0036], [0056]; outer shell 201 is a housing formed of a composition of fire resistant ceramic fibers bonded to each other by an inorganic bond or a metal organic compound).
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Chang’s electronic device housing with DelloRusso’s outer shell housing in order to provide a fire resistant containment system comprising a lightweight portable box enclosure that can be easily moved from place to place, as suggested by DelloRusso at [0002].

Regarding claim 15, Chang in view of DelloRusso discloses the claimed invention as applied to claim 13, above.
 the radiating surface of the communication module includes an antenna board disposed to face the second portion, the antenna board having a conductive pattern formed thereon (Figs. 2-4, col. 2, line 63 - col. 3, line 10; the radiating surface comprises the antenna circuit 35 which is an antenna board having a conductive pattern formed thereon and faces the second portion).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of DelloRusso and Maeda.

Regarding claim 10, Chang discloses An electronic device comprising: a first cover having a display area formed therein (Figs. 2-4, col. 2, lines 43-58; upper cover 20 has a screen area 22 formed therein); 
a second cover configured to face the first cover (Figs. 2-4, col. 2, lines 47-58; lower cover 30 faces the upper cover 20); 
a side frame configured to surround a space between the first cover and the second cover (Figs. 2-4, col. 2, line 43 - col. 3, line 10; the upper cover 20 and the lower cover 30 includes a side frame  which surrounds a space between the upper cover 20 and lower cover 30); 
and a circuit board disposed in the space formed by the first cover, the second cover, and the side frame (Figs. 2-4, col. 2, line 63 - col. 3, line 10; the main electronic circuit board 40 is a circuit board disposed in the space formed by the upper cover 20, the lower cover 30, and the side frame), 
the circuit board including a communication module configured to transmit and receive radio waves (Figs. 2-4, col. 2, line 63 - col. 3, line 10; the portion of the main electronic circuit board 40 which includes the connecting point 44 is a communication module which is electrically connected to the antenna circuit 35 which is configured to transmit and receive radio waves), 
wherein a radiation area through which the radio waves pass is formed in at least part of the second cover (Figs. 2-4, col. 2, line 63 - col. 3, line 10; an area of the lower cover 30 near the antenna circuit 35 through which radio waves pass is a radiation area);
and wherein the electronic device further comprises a ceramic disposed between the radiation area and the communication module to pass the radio waves (Figs. 2-4, col. 2, line 63 - col. 3, line 10; the ceramic layer 50 is disposed between the radiation area and the communication module to pass radio waves).
Chang does not disclose the second cover is formed of a composition containing a first ceramic material, and a ceramic film, the ceramic film containing a second ceramic material.
DelloRusso discloses a housing is formed of a composition containing a first ceramic material (Fig. 2, [0035]-[0036], [0056]; outer shell 201 is a housing formed of a composition of fire resistant ceramic fibers bonded to each other by an inorganic bond or a metal organic compound).
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Chang’s electronic device housing with DelloRusso’s outer shell housing in order to provide a fire resistant containment system comprising a lightweight portable box enclosure that can be easily moved from place to place, as suggested by DelloRusso at [0002].
Maeda discloses a ceramic film, the ceramic film containing a second ceramic material (Fig. 14, col. 16, lines 3-14; ceramic film 10 can be Al2Oe, SiO2, ZrO2 and other ceramic materials).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Chang’s electronic device housing, as modified by DelloRusso, with Maeda’s ceramic film, in order to provide excellence in heat resistance, thermal conductivity, mechanical strength, impact strength, electrical insulating property and chemical durability 

Regarding claim 11, Chang in view of DelloRusso and Maeda discloses the claimed invention as applied to claim 10, above.
Chang does not disclose wherein the composition of which the second cover is formed further contains a metal compound.
DelloRusso discloses a housing is formed of a composition, wherein the composition of which the second cover is formed further contains a metal compound (Fig. 2, [0035]-[0036], [0056]; outer shell 201 is a housing formed of a composition of fire resistant ceramic fibers bonded to each other by an inorganic bond or a metal organic compound).
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Chang’s electronic device housing, as modified by DelloRusso and Maeda, with DelloRusso’s outer shell housing in order to provide a fire resistant containment system comprising a lightweight portable box enclosure that can be easily moved from place to place, as suggested by DelloRusso at [0002].

Regarding claim 12, Chang in view of DelloRusso and Maeda discloses the claimed invention as applied to claim 10, above.
Chang does not disclose the first ceramic material and the second ceramic material includes at least one of SiO2, A1203, and ZrO2.
Maeda discloses the first ceramic material and the second ceramic material includes at least one of SiO2, A1203, and ZrO2 (Fig. 14, col. 16, lines 3-14; ceramic film 10 can be Al2Oe, SiO2, ZrO2 and other ceramic materials).
.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of DelloRusso as applied to claim 13, above, in view of Lai (US 2018/0031742, “Lai”).

Regarding claim 14, Chang in view of DelloRusso discloses the claimed invention as applied to claim 13, above.
Chang discloses and wherein the communication module has a radiation path configured to pass through the ceramic layer and at least part of the second portion (Figs. 2-4, col. 2, line 63 - col. 3, line 10; an area of the lower cover 30 near the antenna circuit 35 through which radio waves pass is a radiation path).
Chang does not disclose an anti-scattering film attached to an inner surface of the second portion of the housing, wherein the ceramic layer is attached to the anti-scattering film, and wherein the radiation path configured to pass through the anti-scattering film.
Lai discloses an anti-scattering film attached to an inner surface of the second portion of the housing, wherein the ceramic layer is attached to the anti-scattering film (Fig. 1, [0003]; an anti-scattering film is disposed on a back side of a substrate.  The combination of Lai’s anti-scattering film attached to Chang’s substrate or ceramic layer results in the radiation path configured to pass through the anti-scattering film).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723.  The examiner can normally be reached on Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.